El Juez Asociado Se. Aldkey,
emitió la opinión del tribunal.
En los libros del Registro de la Propiedad de Caguas apa-rece que Doña María Carballo y Gil adquirió e inscribió por título de compra una finca rústica de setenta y siete cnerdas, situada en el barrio de Tomás de Castro, del término municipal de Caguas.
De la inscripción segunda de esa finca al folio 220 vuelto, del tomo diez del ayuntamiento de Caguas, finca número 533, consta que Da. Marfa Carballo falleció el 21 de enero de 1892 bajo las disposiciones contenidas en la cédula testamentaria que luego fué declarada testamento, en la que, después de, manifestar que su segundo esposo Don Francisc'o Osuna ha-bía contraído algunas deudas, declaró ser su voluntad que fueran pagadas de los bienes que dejaba, e instituyó por sus herederos a dos hermanos suyos en una mitad y a su esposo en la otra mitad; que practicadas las operaciones particio-nales de los bienes dejados por esa señora, fué adjudicada a Don Francisco Osuna la finca mencionada en pago de su he-rencia, quien la inscribió a su nombre a título de herencia sin perjuicio de tercero.
En esta inscripción se hizo constar que la adjudicación se hizo con la condición de quedar el adquirente responsable al pago de las deudas declaradas por la señora Carballo en su cédula testamentaria. Parece que la finca pertenece ahora a los Señores recurrentes, quienes presentaron en el expre-sado registro un mandamiento, librado por el secretario de la corte municipal de Caguas, en el que se hace constar que en pleito seguido ante dicha corte por Don Julio B. Janer Már-quez y su esposa Da. Rosa Vilá Santana contra los acreedores desconocidos de la testamentaría de Doña María Carballo Gil, sobre extinción de deuda y cancelación de gravamen que *9aparece mencionado en la inscripción de la finca a que ante, liemos hecho referencia, la corte dictó sentencia por la que de-claró que tales acreedores no tienen derecho a reclamar a los demandantes Don Julio B. Janer Márquez y su esposa Da. Rosa Vilá Santana el montante de las deudas ascendentes a cuatrocientos cincuenta dollars, que es el valor de la finca su-jeta al pago de tales, deudas testamentarias, y que esas deu-das quedaban totalmente extinguidas, así como que por el registrador de la propiedad se procediera a cancelar tal gravamen que aparece mencionado en sus libros.
La cancelación ordenada y consignada en ese mandamien-to fue hecha por el registrador, pero consignando defectos subsanables que aparecen en la nota puesta al pie del manda-miento, la que lee como sigue:
“Hecha la cancelación a que se refiere el precedente documento al margen de las inscripciones primeras de las fincas número 1234 y 1235, a los folios 134 vuelto y 140 del tomo 25 de este ayuntamiento, con el defecto subsanable de ser el mandamiento cancelatorio insufi-ciente, porque siendo a propósito para el objeto de la cancelación que se solicita, no es, sin embargo, completo; faltándole el expresar los nombres de las personas a favor de quienes se gravó dicha finca al ser adjudicada a Don Francisco Osuna López para pago de las deudas que tenía, pues, si el número cuatro del artículo 104 de la Ley Hipo-tecaria exige que la cancelación de toda inscripción ha de contener los nombres de los interesados en las inscripciones, como interesados en las mismas, ha de tenerse a los acreedores de Don Francisco Osuna López, cuyos nombres no se puedan insertar en la inscripción por no resultar del documento cancelatorio, luego éste es insuficiente y adolece, según el artículo 149 del Reglamento para la ejecución de la Ley Hipotecaria del expresado defecto subsanable. Ahora bien, si no pudieran deter-minarse los nombres de dichos acreedores y como éstos, lo que tienen inscrito a su favor es una acción rescisoria cuya causa explícita consta del mismo registro, según el párrafo tercero del artículo 23 de la Ley-Hipotecaria, el dueño de dicha finca podrá liberarla de la expresada acción rescisoria, siempre que ésta estuviere extinguida con arreglo a lo que en el artículo 347, número 4 de dicha ley, se establece. Caguas, junio 7 de 1911.”
*10Contra esta nota lian interpuesto Don Julio B. Janer y sn esposa el presente recurso gubernativo en solicitud de que se revoque la consignación de los defectos subsanables expre-sados.
El primer defecto consignado por el registrador es que el’ mandamiento no expresa los nombres de las personas a cuyo favor se gravó la finca, lo que entiende ser necesario para, que el mandamiento sea completo.
Si bien es cierto que el No. 4 del artículo 104 de la Ley Hi-potecaria exige que el asiento de cancelación de toda ins-cripción contenga los nombres de los interesados en ésta y por ello debe expresarlos el documento que sirva para la. cancelación, sin embargo, como en el presente caso no exis-te asiento alguno de inscripción del gravamen que s'e ordena, cancelar, sino solamente una mención en la inscripción de la finca, no es necesario para cancelarla hacer asiento de can-celación sino sencillamente poner una nota al margen del úl-timo asiento de la finca, creditiva de la cancelación,, nota que no necesita reunir las circunstancias exigidas para los asien-tos de cancelación de inscripción, por lo que fné improcedente-consignar el defecto snbsanable referido. (Véase la resolu-ción de la Dirección General de los Registros, de 5 de noviem-bre de 1883, y la R. O. de 12 de abril de 1884.)
En cuanto al segundo defecto consignado por el registra-dor, no puede éste insistir en que tales acreedores tienen ins-crita una acción rescisoria que sólo pueda extinguirse por ex-pediente de liberación, ya que en 9 de marzo del año último,, resolviendo un recurso originado por la cancelación de esa. misma mención, dijimos lo siguiente:
“No vemos que para obtener la cancelación intentada sea necesario-seguir el procedimiento que para la liberación de los gravámenes exis-tentes regula el título 13 de la Ley Hipotecaria, pues el presente caso no es de los que taxativamente enumera el artículo 347 de dicho título, pudiendo los interesados hacer uso de su derecho por los trámites ordinarios en el juicio que corresponda y ante la corte que sea com-petente.
*11“En ese juicio podrán ser atinentes las alegaciones hechas para sostener el recurso.
‘ ‘ En apoyo de nuestra opinión, vienen las resoluciones de la Direc-ción General de los Registros de España de 16 de abril de 1878, 10 de octubre de 1879 y 16 de diciembre de 1889.”
Por las razones expuestas, debe revocarse la nota del Re-gistrador de la Propiedad de Caguas en cuanto consigna los citados dos defectos subsanables al hacer la cancelación del gravamen a que se refiere el presente recurso.

Revocada.

Jueces concurrentes • Sres. Presidente Hernández, y Aso-ciados MacLeary, Wolf y del Toro.